Case 1:20-cv-09190-AT Documenti11 Filed 01/O4217.—Pageatof:

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

  

H HILL RIVKINS L
TEL 45 Broadway, Suite 1500, New York, NY 10
IVKINS Tel: 212 669-0600 Fax: 212 669-0698/

e-mail: thefirm@hillrivkins.com

DOC #:
DATE FILED: 1/4/2021

Website: www.hillrivkins.com

JUSTIN M. HEILIG
Direct: (212) 669-0644
jheilig@hillrivkins.com
December 31, 2020

Via CM/ECF System

The Honorable Analisa Torres

United States District Court

Southern District of New York

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Courtroom 15D

New York, NY 10007

Re: Letter Motion for Adjournment of Initial Pretrial Conference
Farm Direct Supply, LLC v. MSC Mediterranean Shipping Co.
S.D.N.Y. Case No. 1:20-cv-09190-AT
Our Ref: 35045

Dear Judge Torres:

We represent Plaintiff Farm Direct Supply, LLC in the above-referenced action. In
accordance with section I.C of Your Honor’s individual rules, we write to respectfully
request a 30-day adjournment of the initial pretrial conference currently scheduled for
January 11, 2021 at 10:40 a.m. This is the first such request.

Plaintiff filed suit on November 3, 2020, seeking to recover for alleged damage to
a shipment of fresh asparagus transported by ocean carriage from Peru to the United States.
Defendant MSC Mediterranean Shipping Company S.A. (the ocean carrier) has not yet
appeared in this action, but its house counsel Nicholas Hargreaves (reading in copy) did
execute a waiver of service on November 24, 2020, pursuant to which MSC’s answer is
now due by January 22, 2021. See Dkt. #9.

We advised Mr. Hargreaves of the current submission deadline for the parties’ joint
letter and proposed case management plan (Monday, January 4, 2021) and requested his
consent to this adjournment request on December 29, 2020, but to date we have not
received a response. Moreover, the parties have yet to confer under Rule 26(f).

NEW JERSEY TEXAS CALIFORNIA

102 South Broadway 55 Waugh Drive, Suite 1200 Hill Rivkins Brown & Associates
South Amboy, NJ 08879-1708 Houston, Texas 77007 11140 Fair Oaks Boulevard, Suite 100
Tel: 732 838-0300 Fax; 732 316-2365 Tel: 713 222-1515 Fax: 713 222-1359 Fair Oaks, CA 95628-5126

e-mail: thefirm@hillrivkins.com e-mail: thefirm@hillrivkins.com Tel: 916 535-0263 Fax: 916 535-0268

e-mail: thefirm@brnlaw.com
 

 

Hu |

IVKINS |

Case 1:20-cv-09190-AT Document11 Filed 01/04/21 Page 2 of 2

Hon. Analisa Torres
USDC - SDNY
December 31, 2020

Page Two

Accordingly, we respectfully request a 30-day adjournment of the initial pretrial
conference to an available date in mid-February 2021.

We thank the Court for its attention to the foregoing request and stand ready to
answer any questions that the Court may have regarding this action.

Respectfully submitted,
HILL RIVKINS LLP

Hey

Justin M. Heilig

Ce: Nicholas Hargreaves, Esq. (via email: nicholas.hargreaves@msc.com)

GRANTED. The initial pretrial conference scheduled for January 11, 2021, is ADJOURNED
to February 16, 2021, at 11:00 a.m. By February 8, 2021, the parties shall file their joint
letter and proposed case management plan.

SO ORDERED.

Dated: January 4, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
